                                                                            10/28/2019

                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                               BUTTE DIVISION

 NAUTILUS INSURANCE
 COMPANY,
                                                 No. CV 19-24-BU-SEH
                          Plaintiff,

 vs.                                             ORDER

 EMPLOYERS MUTUAL
 CASUALTY COMPANY;
 SENTINEL INSURANCE
 COMPANY;AND,THOSE
 CERTAIN UNDERWRITERS OF
 LLOYD'S OF LONDON
 SUBSCRIBING TO POLICY NO.
 N04NZ00790,

                          Defendants.


       On October 25, 2019, Defendant Sentinel Insurance Company moved for

admission of Thomas S. Hay, Esq., of Troutman Sanders LLP, Atlanta, Georgia,

and Kevin F. Kieffer, Esq., of Troutman Sanders LLP, Irvine, California, to appear

pro hac vice in this case with Mark S. Williams, Esq., of Williams Law Firm, P.C.,

Missoula, Montana, to act as local counsel. The applications are in compliance

with L.R. 83.l(d).
          ORDERED:

          Defendant's Amended and Unopposed Motion for Admission of Thomas S.

Hay Pro Hae Vice 1 and Defendant's Amended and Unopposed Motion for

Admission of Kevin F. Kieffer Pro Hae Vice 2 are GRANTED, subject to the

following conditions:

          1.       Local counsel must serve as either lead counsel or as co-lead counsel;

         2.        Either Mr. Hay or Mr. Kieffer, but not both, may act as co-lead

counsel;

         2.        Mr. Hay and Mr. Kieffer must each do his own work. Each must do

his own writing, sign his own pleadings, motions and briefs, and, if designated co-

lead counsel, must appear and participate personally in all proceedings before this

Court;

         3.        Local counsel must also sign all such pleadings, motions, briefs and

other documents served or filed.

         Admission is personal to Mr. Hay and Mr. Kieffer; it is not an admission of

Troutman Sanders law firm.




         1
             Doc. 23.
      2
             Doc. 24.

                                              -2-
      FURTHER ORDERED:

      This Order will be withdrawn unless Mr. Hay and Mr. Kieffer, within

fifteen (15) days from the date of this Order, file an acknowledgment and

acceptance of his admission under the terms set forth above .
                        .f-4.
      DA TED this ___2$_~ of October, 2019.




                                              United States District Court




                                        -3-
